DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4993265 to Koen, in view of US 20200055727 to Rajaraman.
Regarding Claim 1, Koen discloses a method for producing a pressure sensor device (Figs. 1-4, pressure sensor 10; Col. 5, line 35 – Col. 7, line 48), comprising the following steps: providing a vessel that includes a cavity having side walls, the cavity including a floor and the side walls each including an upper side, which face away from the floor (Figs. 1-4, body 10 forming cavity 15; Col. 5, line 35 – Col. 7, line 48); providing a pressure sensor and situating the pressure sensor in the cavity and on the floor (Figs. 1-4, sensing element 14 in cavity 15; Col. 5, line 35 – Col. 7, line 48); filling the cavity with an oil in such a way that the oil fills the cavity up to the upper sides of the side walls and forms a surface (Figs. 1-4, pressure transfer medium 31 in cavity 15; Col. 5, line 35 – Col. 7, line 48); applying a membrane onto the surface of the oil that completely covers the oil and at least in some regions onto the upper sides of the side walls, in such a way that the membrane covers, circumferentially around the cavity, those regions of the upper sides of the side walls that lie against the oil, the membrane including a liquid material when applied onto the oil (Figs. 1-4, pour-in-place membrane 32; Col. 5, line 35 – Col. 7, line 48); and curing the liquid material of the membrane (Figs. 1-4, curing pour-in-place membrane 32; Col. 5, line 35 – Col. 7, line 48). 
However, although Koen discloses “Medium 31 may be of any convenient material which does not contaminate sensor element 14, which remains in a liquid or at least gel-like or elastic form” and “said diaphragm material forms a substantially impermeable barrier”, Koen does not explicitly disclose the pressure transfer medium is oil, wherein the membrane seals the cavity from a surrounding environment in airtight, oil-tight, and watertight fashion. Rajaraman discloses the pressure transfer medium is oil (Fig. 3, oil 40 in container structure 112a with sealing element 114a; ¶¶ [0054]-[0057]), wherein the membrane seals the cavity from a surrounding environment in airtight, oil-tight, and watertight fashion (Fig. 3, hermetic (air and water tight) sealing element 114a preventing oil 40 from escaping from container structure 112a; ¶¶ [0054]-[0057]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Koen by providing the pressure transfer medium is oil, wherein the membrane seals the cavity from a surrounding environment in airtight, oil-tight, and watertight fashion as in Rajaraman in order to provide for a well-known alternative pressure transfer medium for sealed pressure cells.
Regarding Claim 2, Rajaraman discloses the pressure sensor device is a microelectromechanical component (Fig. 3, MEMS pressure sensor 110a; ¶¶ [0054]-[0055]).
Regarding Claim 4, Koen discloses the application of the membrane onto the upper side of the side walls, there takes place a modification of a material property of the surface material of the vessel at least in some regions, after which the surface material becomes capable of being wetted by the material of the membrane and/or by the oil (Fig. 4, depression in top of header; Col. 5, line 35 – Col. 7, line 48).
Regarding Claim 5, Koen discloses the oil is dosed using a microdispersion method and is introduced into the cavity (Fig. 4,”prior to pouring membrane 32, a small amount of the material 31 or other liquid is added to bring the level back up to or slightly above the desired level for material 31”; Col. 5, line 35 – Col. 7, line 48).
Regarding Claim 6, Koen discloses the membrane includes a liquid monomer or oligomer during application (Figs. 1-4, fluorosilicone pour-in-place membrane 32; Col. 5, line 35 – Col. 7, line 48).
Regarding Claim 7, Koen discloses the material of the membrane is hardened by radiation or heat after the application onto the oil and onto the upper sides of the side walls (Figs. 1-4, fluorosilicone pour-in-place membrane 32 is heat or UV curable; Col. 5, line 35 – Col. 7, line 48).
Regarding Claim 8, Koen discloses the membrane has a homogenous thickness and is applied over the cavity and over the side walls (Figs. 1-4, fluorosilicone pour-in-place membrane 32 with thickness in the range of 0.02 to 0.05 inches; Col. 5, line 35 – Col. 7, line 48).
Regarding Claim 9, Koen discloses the membrane is applied onto the upper sides of the side walls and onto the oil in such a way that the oil and the upper sides are completely covered, and the material of the membrane is subsequently thinned back to a prespecified thickness (Fig. 4, pour-in-place membrane 32 in and above depression in top of header, and then flat; Col. 5, line 35 – Col. 7, line 48).
Regarding Claim 10, Koen discloses a pressure sensor device (Figs. 1-4, pressure sensor 10; Col. 5, line 35 – Col. 7, line 48), comprising: a vessel that includes a cavity having side walls, the cavity including a floor and the side walls each including an upper side, facing away from the floor (Figs. 1-4, body 10 forming cavity 15; Col. 5, line 35 – Col. 7, line 48); a pressure sensor that is situated in the cavity and on the floor (Figs. 1-4, sensing element 14 in cavity 15; Col. 5, line 35 – Col. 7, line 48); an oil with which the cavity is filled in such a way that the oil fills the cavity up to the upper sides of the side walls and forms a surface (Figs. 1-4, pressure transfer medium 31 in cavity 15; Col. 5, line 35 – Col. 7, line 48); and a membrane that is applied onto the surface of the oil and that lies on the surface, the membrane completely covering the oil and being applied at least in some regions onto the upper sides of the side walls in such a way that the membrane covers, circumferentially around the cavity, those regions of the upper sides of the side walls that lie on the oil (Figs. 1-4, pour-in-place membrane 32; Col. 5, line 35 – Col. 7, line 48).
However, although Koen discloses “Medium 31 may be of any convenient material which does not contaminate sensor element 14, which remains in a liquid or at least gel-like or elastic form” and “said diaphragm material forms a substantially impermeable barrier”, Koen does not explicitly disclose the pressure transfer medium is oil, wherein the membrane seals the cavity from a surrounding environment in airtight, oil-tight, and watertight fashion. Rajaraman discloses the pressure transfer medium is oil (Fig. 3, oil 40 in container structure 112a with sealing element 114a; ¶¶ [0054]-[0057]), wherein the membrane seals the cavity from a surrounding environment in airtight, oil-tight, and watertight fashion (Fig. 3, hermetic (air and water tight) sealing element 114a preventing oil 40 from escaping from container structure 112a; ¶¶ [0054]-[0057]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Koen by providing the pressure transfer medium is oil, wherein the membrane seals the cavity from a surrounding environment in airtight, oil-tight, and watertight fashion as in Rajaraman in order to provide for a well-known alternative pressure transfer medium for sealed pressure cells.
Regarding Claim 11, Koen discloses the upper sides of the side walls include, at least in some regions, grooves and/or steps and/or undercuts, on which the membrane is fixable (Fig. 4, depression in top of header; Col. 5, line 35 – Col. 7, line 48).
Regarding Claim 12, Koen the membrane has a uniform thickness (Figs. 1-4, fluorosilicone pour-in-place membrane 32 with thickness in the range of 0.02 to 0.05 inches; Col. 5, line 35 – Col. 7, line 48).
Regarding Claim 13, Koen discloses the membrane includes a polymer having reactive groups, or includes a polymer in which reactive groups can subsequently be produced (Figs. 1-4, RTV/fluorosilicone pour-in-place membrane 32; Col. 5, line 35 – Col. 7, line 48).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koen, in view of Rajaraman as applied to claim 1, in view of US 20190178738 to Kawano.
Regarding Claim 3, Koen in view of Rajaraman as discloses the method as recited in claim 1, but does not explicitly disclose the membrane is lipophilic. Kawano discloses the membrane is lipophilic (Fig. 1, lipophilic protection film 30; ¶ [0049]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Koen in view of Rajaraman by providing the membrane is lipophilic as in Kawano in order to provide for protection from the oil.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koen, in view of Rajaraman as applied to claim 13, in view of US 20110121414 to Rothache.
Regarding Claim 14, Koen in view of Rajaraman as discloses pressure sensor device as recited in claim 13, but does not explicitly disclose the membrane includes polybutadiene or polyether ether ketone. Rothache discloses the membrane includes polybutadiene or polyether ether ketone (¶ [0012]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Koen in view of Rajaraman by providing the membrane includes polybutadiene or polyether ether ketone as in Rothache in order to provide for a polymer resistant to almost all organic and inorganic chemicals.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant asserts the Koen does not disclose the membrane seals the cavity from a surrounding environment in airtight, oil-tight, and watertight fashion. However, this limitation is disclosed at least at ¶ [0055] of Rajaraman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852